DETAILED ACTION
This communication is in response to the claims filed on 03/01/2021. 
Application No: 16/468,568.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
Claims 1, 5-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
An information processing apparatus, comprising a processor and a memory storing program instructions executable by the processor, wherein the processor is configured to:
extract one or more of phenotypic sites representing one or more genetic phenotypes of a person from a person image, 
determine one or more phenotypes represented in the phenotypic sites as extracted, 
compare a biological sample information including the genetic phenotypes of a biological sample and
 a determination result so as to determine whether a person providing the biological sample is identical with the person captured in the person image, and 
generate the genetic information including a determination result indicating whether the person providing the biological sample is identical with the person captured in the person image or not. 


The representative claim 10 distinguish features are underlined and summarized below:
 A genetic information generation method, comprising: 
 extracting one or more phenotypic sites representing one or more genetic phenotypes of a person from a person image; 
determining one or more phenotypes represented in the phenotypic sites as extracted; 
comparing a biological sample information including the genetic phenotypes of a biological sample and 
a determination result so as to determine whether a person providing the biological sample is identical with the person captured in the person image; and
 generating the genetic information including a determination result indicating whether the person providing the biological sample is identical with the person captured in the person mage or not.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 10 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of WOLF, Elias and Stephan teach following:
 	WOLF (US 20150178549 A1) teaches a method and system for statistical mapping between genetic information and facial image data including collecting a multiplicity of sets of genetic information and matching facial image data representing a multiplicity of individuals, representing the genetic information of each of the multiplicity of individuals as a first multidimensional representation, representing the facial image data of each of the multiplicity of individuals as a second multidimensional representation; and inferring correlative, non-causal, statistical relationships between the first multidimensional representations and the second multidimensional representations. A system and method for estimating the likelihood of donor-recipient transplant compatibility using facial images of potential donors, the method including inferring correlative, non-causal, statistical relationships, indicative of transplant compatibility, between multidimensional representations of facial image data of potential donors and a multidimensional representation of information relating to a potential recipient. 

Elias (US 20020119441 A1) teaches a method quantitatively analyzes images of two different cell types that interact in producing and maintaining a disease state or other biological condition. The two separate cell types are exposed to an agent or stimulus suspected of influencing the biological condition (e.g., the agent might be a potential therapeutic for treating a cancer). The two different cell types are co-cultured or otherwise allowed to interact with one another before and during exposure to the agent. The images of the cells show how the agent affects the cells' phenotypes, including their viability, migration patterns, etc. The method generates a quantitative phenotype for each cell type by quantitatively analyzing the cell images via an automatic procedure. The quantitative phenotypes typically take the form of a group of scalar or vector descriptors that together provide a "fingerprint." The descriptors may be size values, positions, morphological values, intensity distributions.

Stephan (US 20100293130 A1) teaches a method of determining a Genetic Composite Index score by assessing the association between an individual's genotype and at least one disease or condition. The assessment comprises comparing an individual's genomic profile with a database of medically relevant genetic variations that have been established to associate with at least one disease or condition.
 
 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
extract one or more of phenotypic sites representing one or more genetic phenotypes of a person from a person image, 
determine one or more phenotypes represented in the phenotypic sites as extracted, 
compare a biological sample information including the genetic phenotypes of a biological sample and
 a determination result so as to determine whether a person providing the biological sample is identical with the person captured in the person image, and 
generate the genetic information including a determination result indicating whether the person providing the biological sample is identical with the person captured in the person image or not. 


WOLF teaches a device independent access to stored caller data during an emergency communications event; but failed to teach one or more limitations, including, 
extract one or more of phenotypic sites representing one or more genetic phenotypes of a person from a person image, 
determine one or more phenotypes represented in the phenotypic sites as extracted, 
compare a biological sample information including the genetic phenotypes of a biological sample and
 a determination result so as to determine whether a person providing the biological sample is identical with the person captured in the person image, and 
generate the genetic information including a determination result indicating whether the person providing the biological sample is identical with the person captured in the person image or not. 

 
Elias and Stephan alone or in combination failed to cure the deficiency of WOLF.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a genetic information generation program processing an image in which a person is captured.
For example, even if it is desired to search a person similar to a montage from a large number of persons of the general public captured by a security camera, it would be impossible to determine at a glance whether individual person has all genetic phenotypes identical (consistent) with the montage. That is, it is impractical to regard a large number of persons as determination targets, since determination for individual person requires a long time period. Thus, it is thought necessary to develop a tool assisting the person identification based on the genetic phenotype(s).
Accordingly, it is a purpose of the present invention to provide an information processing apparatus, a genetic information generation method and a program that contribute to easy confirmation of genetic information of an object captured in an image.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645